DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim, a method), machine (claim 12, a system, 13, anon-transitory computer readable medium) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental/mathematical process.  The limitations include 
calculating swing information corresponding to a motion characteristic of the object based on sensor data detected by at least one of a first sensor attached to a ball hitting tool or a back of a hand of the subject and a second sensor attached to a waist of the subject when the subject swings the ball hitting tool with respect to the object; classifying a plurality of pieces of such swing information into a plurality of groups based at least on the motion characteristic of the object; for each of the plurality of groups, extracting representative swing information in the group based on one or more pieces of swing information belonging to the group; and evaluating a swing characteristic of the subject based on the representative swing information of each group.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a first sensor attached to a ball hitting tool or a back of a hand of the subject and a second sensor attached to a waist of the subject when the subject swings the ball hitting tool with respect to the object” are a generic elements for data gathering.  Therefore the claims are found to be patent ineligible.  

	Dependent claims 2-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-11 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claim 12 is rejected under 35 USC 101 for the same reasoning as in claim 1.
Claim 13 is rejected under 35 USC 101 for the same reasoning as in claim 1.
In claim 13, the additional elements of “non-transitory computer readable medium” and “computer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuer et al. (Pub. No. US 2002/0077189) (hereinafter Tuer).
As per claims 1, 12 and 13, Tuer teaches calculating swing information corresponding to a motion characteristic of the object based on sensor data detected by at least one of a first sensor attached to a ball hitting tool or a back of a hand of the subject and a second sensor attached to a waist of the subject when the subject swings the ball hitting tool with respect to the object (see paragraph [0010]); classifying a plurality of pieces of such swing information into a plurality of groups based at least on the motion characteristic of the object (see paragraph [0010], i.e. linear motion on three axis and angular motion on three axis); for each of the plurality of groups, extracting representative swing information in the group based on one or more pieces of swing information belonging to the group and evaluating a swing characteristic of the subject based on the representative swing information of each group (see paragraph [0011], i.e. analyze the dynamics and mechanics of the golfer’s swing and compare the performance to the optimal case).
As per claim 2 and 4, Tuer further teaches that the calculating includes calculating as the swing information at least one of a time of a swing, a speed of the swing, an acceleration of the swing at impact, a rotational speed at impact, a radius of rotation of the swing, a vertical bat angle of the ball hitting tool, and an orbit of the swing, based on the sensor data detected by the first sensor (see paragraphs [0023], [0025] and [0042]).
As per claim 3, Tuer further teaches that the calculating includes calculating as the swing information a maximum angular velocity about a body axis of the subject, based on the sensor data detected by the second sensor.
As per claims 5 and 11, Tuer further teaches that the classifying includes classifying the plurality of pieces of such swing information into the plurality of groups based on the motion characteristic of the object and a first condition of whether the subject is previously notified of the motion characteristic of the object (see paragraph [0032]).
As per claims 7 and 8, Tuer further teaches that the motion characteristic of the object is determined by an observer (GPS or DGPS positioning system) who observes the object (see paragraph [0025]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tuer in view of Bose et al. (Patent No. US 9,646,199) (hereinafter Bose).
As per claim 3, Tuer teaches the system as stated above. Tuer fails to explicitly teach that calculating as the swing information a maximum angular velocity about a body axis of the subject, based on the sensor data detected by the second sensor.
Bose teaches calculating peak and minimum angular speeds (see col. 53, lines 55-64).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bose’s teaching into Tuer’s invention because motion data of the swing would be analyzed.  Therefore, appropriate recommendations would be given to the user to improve the swing.
As per claim 6, Tuer teaches the system as stated above. Tuer fails to explicitly teach that the classifying includes classifying the plurality of pieces of such swing information into the plurality of groups based on a motion characteristic of the object for a k-th time, k being an integer equal to or greater than 2, and a second condition of whether motion characteristics of the object for a (k - n)-th time to a (k - 1)-th time, n being an integer equal to or greater than 1 and less than k, are identical to the motion characteristic of the object for the k-th time, and the motion characteristics of the object for the (k - n)-th time to the (k - 1)-th time are identical.
Bose teaches capturing element 111 includes a clock 2901, the motion capture element generates timestamped data 2910 (see col. 67, lines 15-23 and fig. 1E).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bose’s teaching into Tuer’s invention because motion data of the swing would be analyzed.  Therefore, appropriate recommendations would be given to the user to improve the swing.
As per claim 9, Tuer teaches the system as stated above. Tuer fails to explicitly teach that the representative swing information in the group is an average value, a median value, or a variance of one or more pieces of swing information belonging to the group.
Bose teaches determining average speed (see col. 49, lines 58-62). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bose’s teaching into Tuer’s invention because motion data of the swing would be analyzed.  Therefore, appropriate recommendations would be given to the user to improve the swing.
As per claim 10, Tuer teaches the system as stated above. Tuer fails to explicitly teach that calculating the swing information when the subject swings the ball hitting tool with respect to a virtual object in a virtual reality environment.
Bose teaches this feature (see col. 18, lines 43-57). ).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bose’s teaching into Tuer’s invention because motion data of the swing would be analyzed.  Therefore, appropriate recommendations would be given to the user to improve the swing.

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Nagaishi et al. [‘575] disclose a swing analyzing apparatus as a motion analyzing apparatus includes a computation unit (a swing diagnostic device) that quantifies a swing of a golf based on an output of an inertial sensor (an acceleration sensor and an angular velocity sensor).
Voutilainen [‘502] discloses personalizing stroke recognition algorithm comprising steps of recording sensor data stream from sample stroke taken by player; computing a personal parameter set for stroke recognition algorithm from said sensor data stream; and updating a default parameter set with said personal parameter set in the stroke recognition algorithm.
    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857